DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-21 are pending; claims 19-21 have been withdrawn, and claims 1-18 are currently under consideration for patentability.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-18) in the reply filed on 08 September 2022 is acknowledged.  The traversal is on the grounds that “the Office Action has not shown that a serious burden would be required to examine all of the claims” (p. 1 of Applicant’s Response).  Applicant also directs Examiner to MPEP 808.01(a).  This is not found persuasive because the Requirement for Restriction/Election sent by the Office on 06 May 2022 was a Requirement for Unity of Invention.  As such, the restriction is based on the claimed groups failing to relate to a single general inventive concept.  PCT Rule 13.1 and 13.2 govern the restriction, and the Examiner respectfully directs Applicant to MPEP 823, which states, in part, “the analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis).”
The Examiner respectfully submits that Requirement for Unity of Invention properly identified special technical features which differ in each group of invention.  As the Applicant has not presented any arguments to refute the special technical features identified by the Examiner, the Examiner respectfully submits that the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statements submitted on 25 November 2019, 20 February 2020, 04 August 2020, 10 December 2021, 31 March 2022, and 15 June 2022 have been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Bhushan et al. (US 2017/0347899 A1) in view of Lu et al. (US 2017/0150896 A1) and Reeves et al. (US 5,807,268).
Regarding claim 1, Bhushan describes a dual-mode epidermal sensor for simultaneously measuring signals for electrocardiography and seismocardiography ([0008]) comprising a flexible substrate that adheres and conforms to an epidermis ([0025]), an ECG sensor comprising a pair of electrodes ([0032] - [0034]), and a SCG sensor ([0008] - [0009], [0035]).  
Regarding claim 1, although Bhushan describes that the overall device is “flexible and adapts to almost any surface on the body” ([0025]), Bhushan does not explicitly disclose wherein each electrode forms an electrode pattern on a surface of the flexible substrate and flexes with the flexible substrate to conform to the epidermis.  Bhushan also does not explicitly disclose wherein the SCG sensor comprises a film of piezoelectric material, wherein the film of piezoelectric material forms a piezo pattern on the surface of the flexible substrate and flexes with the flexible substrate to conform to the epidermis.
Regarding the flexibility of the ECG electrodes, Lu also describes an epidermal sensor for measuring signals ([0019] - [0020]), including ECG electrodes which form an electrode pattern on a surface of a flexible substrate and flex with the flexible substrate to conform to the epidermis ([0020] - [0022]).  As Lu is also directed towards epidermal sensors and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate flexible electrodes, similar to those described by Lu, when using the epidermal sensor described by Bhushan, as doing so advantageously allows the resulting device to have a greater degree of flexibility - not just in the substrate but also in the individual electrodes themselves - thereby allowing the overall device to better conform to the user’s epidermis.  
Regarding the SCG sensor, Reeves also describes an epidermal sensor for measuring signals (col 1:48-51), including a sensor comprising a film of piezoelectric material, wherein the film of piezoelectric material forms a piezo pattern on the surface of the flexible substrate and flexes with the flexible substrate to conform to the epidermis (col 1:66-2:23).  As Reeves is also directed towards epidermal sensors and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a flexible piezoelectric film, similar to that described by Reeves, when using the SCG sensor described by Bhushan, as doing so advantageously allows the overall device to reliably transmit the vibratory information while also remaining adhered to the user’s skin.  
Regarding claim 2, Lu further describes wherein the flexible substrate is a hydrocolloid medical dressing with adhesive on one side to adhere to the epidermis ([0025] - [0028]). 
Regarding claim 3, although Bhushan, Lu, and Reeves do not explicitly disclose wherein the flexible substrate has a thickness of less than 50 microns, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the thickness of the epidermal sensor as desired, in order to properly place it in a desired position and maintain a desired level of flexibility, as doing so would be a matter of changing the size, shape, and/or proportion of a device without materially affecting the device’s functionality, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 4, although Bhushan, Lu, and Reeves do not explicitly disclose wherein the surface of the flexible substrate has dimensions of approximately 65 millimeters by 40 millimeters, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the dimensions of the flexible substrate as desired, in order to properly place the substrate, electrodes, and sensors in their desired positions, as doing so would be a matter of changing the size, shape, and/or proportion of a device without materially affecting the device’s functionality, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 5, Lu further describes wherein each electrode in the pair of electrodes is a gold nano-membrane on a supporting layer of polyethylene terephthalate ([0021] - [0022]). 
Regarding claim 6, Lu further describes wherein the gold nano-membrane is approximately 100 nanometers thick ([0021]). 
Regarding claim 7, Lu further describes wherein the electrode pattern on the surface of the flexible substrate is serpentine shaped ([0030]). 
Regarding claim 8, Lu further describes wherein each electrode pattern includes terminal pads for connection to an interconnect ([0066], [0074]).
Regarding claim 9, Reeves further describes wherein the film of piezoelectric material is polyvinylidene fluoride (col 1:66-2:23).  
Regarding claim 10, although Bhushan, Lu, and Reeves do not explicitly disclose wherein the film of PVDF is less than 30 microns thick, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the thickness of the PVDF described by Reeves as desired, in order to properly place the sensor in a desired position and maintain a desired level of flexibility, as doing so would be a matter of changing the size, shape, and/or proportion of a device without materially affecting the device’s functionality, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 11, as Lu describes the use of a serpentine pattern for the electrode pattern ([0030]), the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a serpentine pattern for the piezo surface as well, as doing so would be a matter of using a known technique (serpentine patterning) to improve a similar component (the piezo surface) in the same way that the serpentine pattern improves the ECG electrodes.  
Regarding claim 12, Reeves further describes wherein the film of PVDF material comprises nickel copper electrodes on a top surface and a bottom surface of the film of PVDF material (col 3:52-58).
Regarding claim 13, although Bhushan, Lu, and Reeves do not explicitly disclose wherein the SCG sensor is disposed between the ECG sensor’s pair of electrodes on the surface of the flexible substrate, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to arrange the sensors on the flexible substrate as desired, so that they connect to the proper locations on the user’s skin, as doing so would be a matter of rearranging the parts of the device without modifying the operation of the device, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 14, Reeves further describes wherein a second flexible substrate covers the SCG sensor to isolate it from the epidermis (col 1:66-2:23, col 3:52-58).
Regarding claim 15, although Bhushan, Lu, and Reeves do not explicitly disclose wherein the total thickness of the dual-mode epidermal sensor is less than 125 microns, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the thickness of the epidermal sensor as desired, in order to properly place it in a desired position and maintain a desired level of flexibility, as doing so would be a matter of changing the size, shape, and/or proportion of a device without materially affecting the device’s functionality, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 16, although Bhushan, Lu, and Reeves do not explicitly disclose wherein the total mass of the dual-mode epidermal sensor is 150 milligrams or less, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to minimize the total mass of the sensor as much as possible while maintaining its functionality, arriving at an optimum configuration, as doing so would be a matter of changing the size, shape, and/or proportion of a device without materially affecting the device’s functionality, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 17, although Bhushan, Lu, and Reeves do not explicitly disclose wherein the pair of electrodes are spaced apart by approximately 3 centimeters on the surface of the flexible substrate, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to arrange the electrodes on the flexible substrate as desired, so that they connect to the proper locations on the user’s skin, as doing so would be a matter of rearranging the parts of the device without modifying the operation of the device, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 18, Lu further describes wherein the electrode pattern is a serpentine pattern ([0030]), and Lu further suggests wherein the piezo pattern may be a serpentine pattern (please see the discussion of claim 11 above).  Although Bhushan, Lu, and Reeves do not explicitly disclose wherein each serpentine has a radius of curvature of approximately 2 millimeters and wherein the serpentine has a width to radius ratio of between 0.4 and 0.8, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to adjust the curvature of the pattern as desired, in order to properly place the sensors in a desired location on the user’s skin, as doing so would be a matter of changing the size, shape, and/or proportion of a device without materially affecting the device’s functionality, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792